Order, entered May 14, 1968, fixing lien in the sum of 65% in favor of the outgoing attorney, reversed, on the law and facts, without costs and without disbursements, and the matter remanded to a Special Referee to take proof of the value of the outgoing attorney’s services. On this record, by reason of the conflicting statements made in the affidavits, it cannot be said that the major portion of the work was completed by the prior attorney. The matter of the disposition of the check is referred to Special Term. Concur— Capozzoli, J. P., Tilzer, Markewich, Nunez and McNally, JJ.